UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 01-6208



In Re: FRED SHORES, JR.,

                                          Petitioner - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., Dis-
trict Judge. (CA-00-747-1)


Submitted:   May 31, 2001                     Decided:   June 8, 2001


Before WILKINS, TRAXLER,* and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Fred Shores, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




     *
       Judge Traxler did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d).
PER CURIAM:

     Fred Shores, Jr., appeals the district court’s order adopting

the report and recommendation of the magistrate judge denying his

petition to preserve evidence under Fed. R. Civ. P. 27.    We have

reviewed the record and the district court’s opinion accepting the

recommendation of the magistrate judge and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.    See In re: Shores, No. CA-00-747-1 (M.D.N.C. Jan. 19,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2